Citation Nr: 1444273	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 21, 2008 for the award of service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than November 21, 2008 for the award of service connection for renal hypertension with nephropathy.

3.  Entitlement to an effective date earlier than November 21, 2008 for the award of service connection for bilateral lower extremity peripheral artery disease.

4.  Entitlement to an effective date earlier than November 21, 2008 for the award of service connection for coronary artery disease.

5.  Entitlement to special monthly compensation based on loss of use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California in which the RO awarded service connection for diabetes mellitus associated with herbicide exposure and assigned a 20 percent disability rating effective November 21, 2008.  The RO also awarded service connection for renal hypertension with nephropathy, bilateral lower extremity peripheral artery disease, and coronary artery disease as secondary to diabetes mellitus.  Entitlement to special monthly compensation based on loss of use was also awarded due to erectile dysfunction as secondary to diabetes mellitus.

In his February 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a subsequent statement of January 2014, the representative stated the Veteran wished to withdraw his hearing request.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for diabetes mellitus, type II was received by the RO on November 21, 2008. 

2.  The Veteran was granted service connection for diabetes mellitus Type II as a presumptive disease due to exposure to Agent Orange.

3.  The Veteran was also granted service connection for renal hypertension with nephropathy, bilateral lower extremity peripheral artery disease, and coronary artery disease as secondary to diabetes mellitus.  

4.  Entitlement to special monthly compensation based on loss of use was also awarded due to erectile dysfunction as secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 21, 2007, for the award of service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2013).

2.  The criteria for an effective date of November 21, 2007, for the award of service connection for service connection for renal hypertension with nephropathy are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2013).

3.  The criteria for an effective date of November 21, 2007, for the award of service connection for service connection for bilateral lower extremity peripheral artery disease are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2013).

4.  The criteria for an effective date of November 21, 2007, for the award of service connection for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2013).

5.  The criteria for an effective date of November 21, 2007, for the award of entitlement to special monthly compensation based on loss of use are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a December 2008 letter provided notice regarding what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The Veteran is challenging the initial evaluation assigned following the grant of service connection for diabetes mellitus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post service treatment records, private treatment records and VA authorized examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc , 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013). 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  [The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).] 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide diseases" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i) (2013).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).
 
The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose. 38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400. See 38 C.F.R. § 3.816(c)(4).

Review of the record reflects that on November 21, 2008 the RO received a VA Form 21-526, a claim for service connection for diabetes mellitus.  His claim for service connection for diabetes mellitus was granted in an April 2009 rating decision, with an effective date of November 21, 2008.  The RO also awarded service connection for renal hypertension with nephropathy, bilateral lower extremity peripheral artery disease, and coronary artery disease as secondary to diabetes mellitus.  Entitlement to special monthly compensation based on loss of use was also awarded due to erectile dysfunction as secondary to diabetes mellitus.  The effective dates assigned for each of these awards was November 21, 2008.  

In his May 2009 notice of disagreement the Veteran argued that the effective date of the awards should be in 2002 when diabetes was first diagnosed and within the legislative date.  

After review of the record, the Board finds that no formal or informal claim for service connection for diabetes mellitus was received by the RO prior to November 21, 2008.  As the record does not show that there was an informal claim, formal claim, or written intent to file a claim of service connection for diabetes mellitus prior to November 21, 2008, this claim does not fall under the Nehmer-generated exception to the general regulatory criteria governing effective dates of awards of service connection.  As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.

The Veteran's original claim seeking service connection for diabetes mellitus was received by VA on November 21, 2008, more than one year after the effective date of the liberalizing law which added diabetes mellitus to the list of diseases for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  Thus, the appropriate effective date for the awards of service connection (pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure) is November 21, 2007, one year prior to the date of receipt of the Veteran's claim.  38 C.F.R. § 3.114(a)(3).  To this extent, the claim is granted.  However, an earlier effective date is not warranted.

The Veteran argues that an earlier effective is warranted because he was diagnosed with diabetes mellitus at the time of the enactment of the liberalizing law.  However, there is no provision in the law for awarding an earlier effective date on such basis.  The mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995). 

There is nothing in the record to suggest that the Veteran communicated an intent to claim service connection for diabetes mellitus prior to November 21, 2008.  Nothing in the claims file received during this time period may be construed as either a formal or informal claim seeking service connection for diabetes mellitus prior to that date.  Neither the appellant nor her representative has alleged that the Veteran had submitted an earlier application for service connection for diabetes mellitus.  Accordingly, the Board finds that the earliest possible effective date for the award of service connection for diabetes mellitus and the related complications on appeal is November 21, 2007, a year prior to the filing of the claim, and that the appeal seeking an effective date prior to that date must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An effective date of November 21, 2007, but no earlier, is granted for diabetes mellitus, type II, subject to the regulations governing the payment of monetary benefits.

An effective date of November 21, 2007, but no earlier, is granted for renal hypertension with nephropathy, subject to the regulations governing the payment of monetary benefits.

An effective date of November 21, 2007, but no earlier, is granted for bilateral lower extremity peripheral artery disease, subject to the regulations governing the payment of monetary benefits.

An effective date of November 21, 2007, but no earlier is granted for coronary artery disease, subject to the regulations governing the payment of monetary benefits.

An effective date of November 21, 2007, but no earlier, is granted for special monthly compensation based on loss of use, subject to the regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


